Title: To John Adams from the Abbés Chalut and Arnoux, 17–2 November 1785
From: Chalut, Abbé,Arnoux, Abbé
To: Adams, John


          
            Paris place vendome No. 17. 20. 9bre 1785
          
          Vos lettres, notre Cher ami, nous seront toujours fort agreables. nous aimons votre françois, vos Sentiments rendus dans Cette langue quelle qu’en Soit la maniere, nous Seront chers. nous voudrions Sçavoir l’anglois pour vous épargner La peine d’ecrire en françois; notre age ne nous permet pas d’apprendre votre langue. vous Sçavez assez La notre pour rendre toutes vos idées, notre amitié vous entendra toujours.
          nous avons mille remerciments à vous faire vous avec avez acueilli avec bonté et politesse M. Poncet que nous vous avions recommandé; à Son retour à Paris il nous a fait part de toutes les politesses que vous Lui avec faites, nous voudrions trouver des occasions pour vous en temoigner toute notre reconnoissance dans la personne de vos amis, ne craignez pas de nous les adresser, nous serons pour eux ce que nous ferions pour vous nous avons vu M. fox de Philadelphie. il est venu diner avec nous accompagné de son Compagnon de Voyage et du frere de son Compagnon. il vouloit passer Six mois à Paris. il nous avoit priés de lui chercher une pension où il put apprendre dans Cet espace de tems la langue françoise dont il begaye avec peine quelques mots. nous avions trouvè une pension qui lui offroit tout ce qu’il pouvoit desirer à Cet égard. il a changé de sentiment. il va quitter Paris ou Ses relations avec Les Americains auroient retardé Ses progrès dans notre Langue pour aller à st. florentin où il sera isolé. Ses moeurs et son Langage gugneront beaucoup dans Ce parti. nous lui avons dit de S’adresser à nous quand nous pourront L’obliger.
          nous ne vous avons jamais dit que l’abbé de st. Pierre fut L’auteur de L’ouvrage immortel de télemaque nous sçavions dès L’enfance que C’étoit M. de fenelon archeveque de Cambray, un étranger Seul peu instruit de notre litterature vous a Sans doute dit le Contraire.
          nous avons appris avec plaisir que vos Dames regrettoient la france. Les Sentiments qui ont encité ces regrets nous flattent beaucoup, nous le Serions davantage, Si nous avions l’honneur de les revoir avant leur retour en amerique et de les assurer des Sentiments respectueux qu’elles nous ont inspirés, en attendant Cet heureux moment nous Les prions de nous permettre de leur presenter nos respects
          Deux aides de Camp du General Wasington ont bien voulu se Charger de notre lettre, ils vous donneront des nouvelles de Paris, ils vous diront mieux que nous tout ce quil peut interesser votre Curiosité.
          nous vous offrons nos Services. quand nous pourrons faire des choses qui vous Soient agreables ne Craignez pas de faire valoir L’amitié que nous avons pour vous et avec laquelle nous avons l’honneur d’étre / Notre cher ami / vos très humbles / et très obeissants serviteurs
          
            L’Abbé Chalut L’abbé Arnoux
          
          
            M. de Chalut est très Sensible à l’honneur de votre Souvenir, il vous fait Ses Sinceres Compliments et il presente Ses respects à vos Dames.
            
            M. Petry a reçu vos Compliments avec beaucoup de reconnoissance, il vous assure de son attachement respectueux.
            Mlle. Lucile est bien flattée de ce que vous et vos Dames ne l’avez pas oubliée. elle touche au moment de Se marier, elle nous Charge de vous en faire part, parce qu’elle sçait que vous aurez la bonté de vous interesser à Cet heureux evenement, Son futur mari est M. Deville premier Secretaire de M. le Comte de Vergennes, Le Roi à donné à le jeune homme une place de fermier general. La fortune Sera associée à Ce mariage qui nous fait esperer le bonheur des deux futurs époux.
            nous desirons d’apprendre bientot Celui de Mlle. Adams et nous felicitons d’avance l’époux qu’elle Choisira Sous vos auspices.
          
         
          TRANSLATION
          
            Paris, Place Vendôme no. 17, 20 November 1785
          
          Your letters, dear friend, will always be a delight to us. We like your French. Your thoughts rendered in the language, whatsoever the topic, will always be dear to us. We would like to know English to spare you the effort of writing in French, but our age prevents us from learning your language. You know ours well enough to express all of your ideas. Our friendship will always allow us to understand your letters.
          A thousand thanks for having welcomed Mr. Poncet, whom we had recommended to you, with such kindness and graciousness. Upon his return to Paris, he let us know of all the kindnesses you bestowed upon him. We would like to have opportunities to host your friends in order to fully prove our gratitude to you. Do not hesitate to refer them to us. We will be for them as courteous as we would be for you. We saw Mr. Fox of Philadelphia. He came to dine with us accompanied by his traveling companion and the brother of his companion. He wanted to spend six months in Paris. He asked that we look for a boardinghouse where he might, over the course of his stay, learn the French language of which he barely stammers a few words. We found a boardinghouse that offered everything he could wish for in this respect. He changed his mind. He will be leaving Paris, where his ties with Americans would have delayed his progress in his language study, to go to Saint Florentin where he will be isolated. His culture and language will benefit much from this plan. We told him to refer to us whenever we might be of service to him.
          We never told you that Father St. Pierre was the author of that immortal work Telemachus. Since childhood, we have known that it was Mr. Fénelon, archbishop of Cambrai. Only a foreigner, lacking knowledge of our literature, would have told you otherwise.
          We were happy to learn that your ladies look back wistfully on France. The sentiments that prompted their recollection are quite flattering to us. We would be all the more flattered if we had the honor to see them again before their return to America and to remind them of the respectful sentiments they inspired in us. As we await this happy event, we beg them to let us offer our regards.
          Two of General Washington’s aides-de-camp were kind enough to deliver our letter. They will bring you news of Paris and will tell you better than we can of everything that may interest your curiosity.
          We offer you our services. Whenever we can do something to suit your pleasure, do not hesitate to call upon the friendship we share with you, and with which we have the honor to be, our dear friend, your most humble and most obedient servants 
          
            L’Abbé Chalut L’abbé Arnoux
          
          
          
          
          Mr. Chalut is very touched by your recollections of him. He sends you his sincere compliments and his regards to your ladies.
          Mr. Petry received your compliments with much gratitude. He assures you of his respectful commitment to you.
          Miss Lucile is quite flattered that you and your ladies have not forgotten her. She is about to get married and counts on us to let you know, because she knows that you will have the goodness to be interested in this happy occasion. Her future husband is Mr. Deville, first secretary of the Comte de Vergennes. The king gave the young man a position as farmer general. Fortune will accompany this marriage, and makes us anticipate the happiness of these two future spouses.
          We wish to hear of that of Miss Adams, and we congratulate in advance the future spouse whom she chooses with your blessing.
        